Exhibit 10.2

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT dated as of April 23, 2010 (this “Guaranty”) is made by
AAR CORP., a Delaware corporation (“Guarantor”), in favor of THE HUNTINGTON
NATIONAL BANK, a national banking association (“Lender”).

 

WHEREAS, pursuant to a Master Loan Agreement, dated as of April 23, 2010, (the
“Loan Agreement”), between Lender and EP Aviation, LLC, a Delaware limited
liability company, as borrower (“Borrower”), Lender will from time to time make
the Loans (as defined in the Loan Agreement) to Borrower; and

 

WHEREAS, the Borrower is an indirect subsidiary of the Guarantor;

 

WHEREAS, as a condition to the effectiveness of the Loan Agreement, the Lender
has required that the Guarantor enter into this Guaranty with respect to certain
obligations of the Borrower under the Loan Agreement.

 

NOW, THEREFORE, in order to induce Lender to execute and deliver the Loan
Agreement and make the Loans to Borrower, Guarantor agrees as follows:

 

Section 1.                                          Definitions.  For all
purposes of this Guaranty, capitalized terms not defined herein shall have the
meanings assigned to them (whether by reference to another document or
otherwise) in the Loan Agreement.

 

Section 2.                                          Guaranty.  Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to Lender the due and
punctual payment and performance of the obligations of the Borrower under the
Loan Agreement (collectively, the “Obligations”).

 

Section 3.                                          Absolute Guaranty.  This
Guaranty shall be an absolute, continuing, unconditional and irrevocable
guarantee and shall remain in full force and effect until such time as the
Obligations have been discharged in full.

 

Section 4.                                          Strict Observance.

 

4.1                                 Guarantor hereby agrees that the Obligations
will be paid, performed and observed strictly in accordance with their terms and
strictly in accordance with the terms of the Loan Agreement, regardless of the
enforceability thereof against Borrower and regardless of any law, regulation or
decree now or hereafter in effect which might in any manner affect the
Obligations, or the rights of Lender with respect thereto as against Borrower,
but only to the extent permitted by applicable law.

 

4.2                                 The obligations of Guarantor under this
Guaranty are absolute, irrevocable and unconditional, without regard to the
obligations of any other person, or of any lack of prior enforcement or
retention of any rights against Borrower or any other person or any property, or
of the partial or complete illegality, unenforceability or invalidity of any of
the Obligations, the Loan Agreement or any bankruptcy, insolvency,
reorganization, arrangement, assignment for the benefit of creditors or similar
proceedings with respect to Borrower or the failure of Lender to file a claim in
any bankruptcy or other such proceeding.

 

--------------------------------------------------------------------------------


 

4.3                                 No delay in making demand on Guarantor for
satisfaction of its obligations hereunder shall prejudice the right of Lender to
enforce the obligations of Guarantor hereunder provided such demand is made
within any period required by any applicable statute of limitations or similar
law affecting the demand.

 

Section 5.                                          Waivers.  Guarantor
unconditionally waives, to the fullest extent permitted by law:

 

(a)                                  diligence, presentment, demand, protest or
notice of any kind whatsoever with respect to this Guaranty and the Obligations
provided that all such requirements under the Fundamental Agreements to which
the diligence, presentment, demand, protest or notice relates have been
fulfilled;

 

(b)                                 any right to consent to, or to receive any
notice of, any supplement to or amendment of, or waiver or modification of, the
terms of the Loan Agreement;

 

(c)                                  any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety, or which might otherwise limit recourse against
Guarantor;

 

(d)                                 any right to require Lender to proceed
against any security or to enforce any right under any of the Loan Agreement;

 

(e)                                  all defenses, counterclaims and offsets of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity or enforceability of any of the Loan
Agreement; and

 

(f)                                    all rights and defenses arising out of an
election of remedies by the creditor; provided that Guarantor may assert any
defense (legal or equitable), set-off, counterclaim or claim which Borrower may
now or at any time hereafter have under the Loan Agreement.  Guarantor shall be
bound by any account settled between Borrower and Lender which gives rise to any
of the Obligations.

 

Section 6.                                          Extensions.  Guarantor
consents and agrees that Lender may, in its sole discretion, at any time from
time to time:

 

(a)                                  renew, extend, change or modify the time,
manner, place or terms of payment, performance or observance of any or all of
the Obligations;

 

(b)                                 apply payments by Borrower or Guarantor to
any Obligations;

 

(c)                                  exchange, release or surrender any security
or property which may at any time be held by it in respect of the Obligations;

 

(d)                                 release any surety or guarantor for or of
any of the Obligations;

 

(e)                                  settle or compromise any or all of the
Obligations with Borrower or any other person liable in relation thereto; and

 

2

--------------------------------------------------------------------------------


 

(f)                                    subordinate the payment, performance or
observance of all or any part of the Obligations to the payment, performance or
observance of any other debts or obligation which may be due or owing to
Borrower or any other person, all in such manner and upon such terms as Lender
may deem proper, without notice to or further assent from Guarantor (who agrees
to remain bound by this Guaranty notwithstanding any such thing as aforesaid).

 

Section 7.                                          No Waiver.  No failure or
delay in exercising any right under this Guaranty shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right of Lender
under this Guaranty or the Loan Agreement.

 

Section 8.                                          Guaranty of Payment and
Performance.

 

8.1                                 This Guaranty is a guarantee of payment and
performance and not of collection and Guarantor waives any right to require that
any action against Lender be taken or exhausted prior to action being taken
against Guarantor.

 

8.2                                 Guarantor shall pay to Lender on demand all
reasonable attorneys’ fees and other reasonable expenses incurred by Lender in
protecting its interests hereunder or in exercising the rights and remedies
provided to it hereunder.

 

Section 9.                                          Further Representations,
Warranties and Covenants of Guarantor.  Guarantor hereby represents, warrants
and covenants that:

 

(a)                                  it is a corporation duly organized and
validly existing under the laws of Delaware, and has the corporate power and
authority to enter into, and perform its obligations under this Guaranty;

 

(b)                                 the execution and delivery by Guarantor of
this Guaranty have been duly authorized by all requisite action and proceedings
of Guarantor;

 

(c)                                  this Guaranty has been duly executed and
delivered by Guarantor;

 

(d)                                 this Guaranty is the legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or similar laws affecting the rights of
creditors generally, and except as such enforceability may be subject to the
application of equitable principles in any proceeding, legal or equitable;

 

(e)                                  the execution and delivery by Guarantor of
this Guaranty will not (A) violate any provision of Guarantor’s articles of
incorporation or by-laws, (B) materially conflict with or result in a material
breach of any indenture or other material agreement to which Guarantor is a
party or by which Guarantor is bound, (C) violate any judgment, order,
injunction, decree or award of any court, administrative agency or governmental
body against, or binding upon, Guarantor or (D) constitute a violation by
Guarantor of any law or regulation applicable to Guarantor;

 

3

--------------------------------------------------------------------------------


 

(f)                                    the execution and delivery of this
Guaranty does not require any shareholder approval or the approval or consent of
any trustee or any holder of any indebtedness or obligation of Guarantor;

 

(g)                                 there are no actions, suits or proceedings
pending, or to Guarantor’s knowledge threatened, against Guarantor that could
reasonably be expected to have a material adverse effect on Guarantor’s ability
to carry out this Guaranty;

 

(h)                                 the execution and delivery of this Guaranty
by Guarantor will not violate any provision of, or create a relationship which
would be in violation of, any laws, orders or regulations; and

 

(i)                                     upon any consolidation or merger, or any
conveyance, transfer or lease of substantially all of the assets of Guarantor as
an entirety, the successor corporation or Person formed by such consolidation or
into which Guarantor is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, Guarantor under this Guaranty with the same effect as if such
successor, corporation or Person had been named as Guarantor herein.  No such
conveyance, transfer or lease of substantially all of the assets of Guarantor as
an entirety shall have the effect of releasing Guarantor or any successor
corporation or Person which shall theretofore have become such in the manner
prescribed herein from its liability in respect of this Guaranty.

 

Section 10.                                   Bankruptcy.  Guarantor agrees that
if at any time all or any part of any payment or performance thereof applied by
Lender to any of the Obligations is or must be rescinded or returned by Lender
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of Borrower), such Obligations shall, for the
purposes of this Guaranty, to the extent that such payment or performance is or
must be rescinded or returned, be deemed to have continued in existence
notwithstanding such application by Lender, and this Guaranty shall continue to
be effective or be reinstated, as the case may be, as to such Obligations, all
as though such application had not been made.  Guarantor further agrees that it
shall be liable for full and immediate repayment to Lender of the Loan,
including but not limited to any unpaid principal together with accrued interest
thereon, in the event of the insolvency, bankruptcy or reorganization of
Borrower.

 

Section 11.                                   Subrogation.  Guarantor shall be
subrogated to the rights, if any, of Lender in respect of any matter with
respect to which an amount has been paid by Guarantor hereunder, provided
however that any subrogation rights to which Guarantor becomes entitled by
reason of performance of any of its obligations hereunder shall be subject and
subordinate to the rights of Lender against Borrower under the Loan Agreement
and the exercise of any such subrogation rights of Guarantor shall be deferred
until all Obligations have been fully performed.

 

Section 12.                                   Assignment of Rights.  Guarantor
agrees that Lender may assign all of its rights under this Guaranty to any
successors or permitted assigns of Lender’s rights under the Loan Agreement.

 

Section 13.                                   Notices.  All notices required to
be delivered hereunder shall be in English and in writing, and may be given by
airmail, telegram, cable, facsimile (confirmed by telephone

 

4

--------------------------------------------------------------------------------


 

in the case of notice by facsimile) or any other customary means of
communication, and any such notice shall be effective when delivered to each
party as follows:

 

if to Lender:

 

THE HUNTINGTON NATIONAL BANK

105 East 4th Street (CN01)

Cincinnati, OH  45202

Attention:  Kim Trombetta, Sr. Vice President

Telephone Number: (513) 762-5194

Facsimile Number: (513) 762-1873

 

if to Guarantor:

 

AAR, CORP.

1100 North Wood Dale Road

Wood Dale, Illinois  60191

Attention:  Michael Carr, Vice President

Telephone No. (630) 227-2140

Facsimile Number:  (630) 227-2149

 

with a copy to:

 

AAR CORP.

1100 Wood Dale Road

Wood Dale, Illinois 60191

Attn:  General Counsel

Telephone:  (630) 227-2050

Telecopier:  (630) 227-2058

 

or to such other address or facsimile numbers as either party shall from time to
time designate by notice in writing to the other party.

 

Section 14.                                   Miscellaneous.

 

14.1                           Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.2                           No provision of this Guaranty may be changed,
waived, discharged or terminated orally; but only by an instrument in writing
signed by Guarantor and Lender.

 

14.3                           The headings in this Guaranty are for convenience
of reference only and shall not modify, define, expand or limit any of the terms
or provisions hereof and, unless otherwise indicated, all references herein to
numbered clauses are to clauses of this Guaranty.

 

14.4                           All payments by Guarantor hereunder shall be made
free and clear of, and without deduction or withholding for or on account of,
any taxes, unless such deduction or withholding is required by law.  If
Guarantor shall be required by law to make any such payment subject to

 

5

--------------------------------------------------------------------------------


 

deduction or withholding for or on account of any taxes, Guarantor shall pay to
Lender such additional amounts as may be necessary to ensure that the net amount
received by Lender after such deduction or withholding, is equal to the full
amount that Lender would have received had no such deduction or withholding been
required.

 

Section 15.                                   Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MICHIGAN WITHOUT REGARD TO ANY CONFLICT OF LAWS RULE WHICH MIGHT RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

Section 16.                                   Non-Exclusive Jurisdiction; Waiver
of Jury Trial.  Guarantor hereby consents to the non-exclusive jurisdiction of
the Michigan located in Grand Rapids and the United States District Court for
the Western District of Michigan.  Guarantor irrevocably waives any objection to
such courts as the forum to hear and determine any suit, action or proceeding,
and to settle any disputes, which may arise out of this Guaranty or the Loan
Agreement and agrees not to claim that such court is not a convenient or
appropriate forum whether on the grounds of venue or forum non conveniens or
otherwise.  Nothing herein will prevent Lender from bringing suit in any other
appropriate jurisdiction.  Guarantor hereby agrees that service of process for
any matter or proceeding in the state courts located in Grand Rapids, Michigan
and the United States District Court for the Western District of Michigan may be
made upon it by mailing copies of the summons and complaint to it by air mail or
certified or registered mail to the address set forth in Section 13, postage
prepaid, return receipt requested.

 

GUARANTOR IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY
PROCEEDING RELATING TO ANY DISPUTE ARISING UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OF THE FUNDAMENTAL AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

(The balance of this page is intentionally blank.  Signature appears on the
following page)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the hand of the duly authorized representative of Guarantor
is set hereunto on the day and year first above written.

 

 

 

AAR CORP.

 

 

 

By:

/s/ David P. Storch

 

Name:

David P. Storch

 

Title:

Chairman & CEO

 

7

--------------------------------------------------------------------------------

 